 In the Matter of U.S.AUTODIATICCORPORATIONandFEDERAL UNIONNo. 23459 (AFL)Case No. 8-C--1578.-Decided July 8, 1944'Mr. _ Russell Packard,,for the Board.Mr. Richard A. Stith,HofAmherst, Ohio, for the respondent.Mr. Alva Kemp,of Elyria, Ohio, for the Union.Mr. Harry,H. Kuskin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by Federal Union No. 23459, affiliated withthe American Federation of Labor, herein called the Union, the Na-tional Labor Relations Board, herein, called-the Board, by the RegionalDirector for the Eighth Region (Cleveland, Ohio), issued its com-plaint dated January 26, 1944, against U. S. Automatic Corporation,herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor, practices affecting commerce,within the meaning of Section 8 (1) and (5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein' calledthe Act.Copies of the complaint, accompanied by notice of hearingthereon, were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance: (1) that since September 3, 1943, the respondent hasrefused to bargain collectively with the Union as the exclusive repre-sentative of its employees in an appropriate unit concerning rates ofpay, wages, hours of employment, and other conditions of employ-ment; and (2) that the respondent, by the foregoing acts, has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.On February 1, 1944, the respondent filed its answer to the com-plaint,, admitting the allegations respecting its business, the status'of the Union as a labor organization, and the appropriateness of theunit forthe purpose of collective bargaining, but denying that it had57 N. L R.B, No. 25.124 U. S. AUTOMATIC-CORPORATION,_,125engaged in unfair labor practices.On the same day, the,respondent,the Union,and the Board entered into a stipulation agreeing upona statement of facts to serve as the basis of the Board's Decision andOrder, and expressly, waiving,further hearing,the issuance of anIntermediate Report, or Proposed Findings of Fact, or other pro-cedure before the Board.The stipulation provides as follows:IT IS HEREBY STIPULATED AND AGREED by and between U.. S. Auto-maticCorporation,herein called Respondent,Federal Union No.23459(AFL), herein called the Union, and Russell Packard,RegionalAttorneyfor the NationalLaborRelations Board, Eighth Region,herein called the Board,that the following statement of facts andthe exhibits attached hereto shall have the same force and effect asthough witnesses had testified with respect thereto and that said ex-hibits had been offered and received at a formal hearing on due notice.I.,Upon a Charge duly filed by the Union, the Board, by theRegional Director for the Eighth Region, issued its Complaint datedJanuary 26,1944, against Respondent alleging that Respondent hadengaged in and wasengaging inunfair labor practices affecting com-merce within the'ineaning of Section 8 (1) and(5) and Section 2(6) and(7) of the National Labor Relations Act, 49 Stat.449, hereincalled the Act.A copy of said Complaint, accompanied by a NoticeofHearing, was duly served on Respondent and the Union.On'February 1, 1944, Respondent filed its Answer to said Complaint, acopy of which was duly served upon the Union. Service of all saiddocuments is hereby acknowledged.II.The parties hereto expressly waive further hearing, Intermed-iate Report, Proposed Findings of Fact and other and further proceed-ings of and before the Board. This Stipulation and Agreed statementof Facts, together with the Charge, Complaint, Notice of Hearing andAnswer of Respondent, shall be filed with the Chief Trial Examinerof the Board in Washington, D. C., and shall constitute the entirerecord in this proceeding.Uppn said record, the Board may makeFindings of Fact and Conclusions of Law and issue a Decision andOrder.,The record in this matter may be reopened by the Board upon noticeto the parties,provided that, should that occur, the record will,, uponrequest of any of the parties hereto, be reopened with respect to any,or all issues herein.III.Respondent is an Ohio corporationhaving itsprincipal placeof business and office at Amherst, Ohio, herein known as the Plant,where it is engaged in the manufacture of various screw machine pro-ducts for the direct use of the United States armed forces and thewar effort..The principal raw materials used by Respondent in themanufacture of its products are steel,brass and bronze.More than 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDfifty percent by value of the raw materials are received at the Plantfrom sources outside the State of Ohio.Likewise, more than fiftypercent by value of the finished products are shipped from the plant topoints outside the State of Ohio.The gross sales of Respondent dur-ing the calendar year 1943 amounted to more than $1,000,000.00 andits purchases of raw materials during the same period were in excessof $500,000.00.Respondent concedes that it is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.IV. The Union is a labor organization within the meaning of Sec-tion 2 (5) of the Act..V. For a number of years prior to June 24, 1943, an unaffiliatedlabor organization, known as Amhurst Screw Product Workers, Inc.,herein called ASPW, had been recognized by Respondent as theexclusive collective bargaining representative of Respondent's em-ployees, although not certified under the procedures of the Act.Onthat date the American Federation of Labor,, herein called the Fed-eration, filed a Petition with the Regional Director for the EighthRegion of the Board alleging that a question affecting commercehad arisen concerning the representation of employees of Respondent,and requesting an investigation and certification of representatives.Thereafter, the Federation filed an Amended Petition with theRegional Director concerning this matter, known on the docketsof the Board as Case No. 8-R-1192.On July 8, 1943, the Federa-tion, the ASPW and Respondent executed an Agreement for ConsentElection among all employees of Respondent in an agreed appropriateunit consisting of all production and maintenance workers at thePlant, excluding clerical workers, foremen, and guards.Pursuantthereto, an election was held on July 20, 1943, among the employeesof Respondent within the appropriate unit.Thereafter, on July 26,1943, the Regional Director for the Eighth Region of the Board issuedand served upon the parties his Report on Consent Election findingand determining that the Federation of Labor had been designatedand selected by a majority of the employees in the agreed appropriateunit as the exclusive bargaining representative of the employeeswithin said unit.VI. Following the determination of the Regional Director of July26, 1943, that the Federation had been designated the exclusive bar-gaining representative of the employees involved, as described above,that organization obtained 'a charter and became known as FederalUnion No. 23459 (AFL), herein called the Union.Respondent ex-pressly stipulates that the Union is the same organization as, and isidenticalwith, the Federation with the change of name hereinnoted.VII. Respondent stipulates that the appropriate unit agreed uponin the said Consent Election Agreement continues as the appropriate U. S. AUTOMATIC CORPORATION127unit of its employees for all purposes of the Act.Respondent fur-ther stipulates that the Federation represented a majority of itsemployees within said appropriate unit in July 1943 and that theUnion continues to represent a majority of Respondent's employeeswithin the said appropriate unit at the present time.VIII. On September 3, 1943, Respondent and Federal Union No.23459 executed an Agreement in which Respondent undertook torecognize the Union as the exclusive collective bargaining agency ofall employees of Respondent excluding office workers, foremen andguards.A copy of said Agreement is attached hereto and made apart hereof as Exhibit A.1On October 8, 1943, the Union sent a let-ter to Respondent, a copy of which is attached hereto and made apart hereof as Exhibit B.On October 23, 1943, Respondent sent aletter to the Union, a copy of which is attached hereto and made apart hereof as Exhibit C.Acknowledgement of the receipt of saidletters is hereby made.IX. In its relationship with the ASPW, Respondent recognizedand bargained with it as the exclusive representative of all employeesregardless of whether they were members of the ASPW or were notmembers of that organization, said non-membership customarily beingconfined to the probationary period of employment.Upon the des-ignation of the Union as the exclusive bargaining representative ofthe employees within the appropriate unit, as described above, Re-spondent adopted the policy of dealing with all employees who werenot members of the Union, as individuals and without representation,participation or intervention by the Union.X. On and after September 3, 1943, Respondent has negotiated,bargained and dealt in an individtfal manner, and without permittingrepresentation, participation or intervention by the Union, with thoseof its employees who are not members of the Union concerning wageraises, promotions, transfers and upgrading.Respondent contendsthat such individual bargaining on its part with respect to those of itsemployees who are not members of the Unior constitutes "presenta-tion of grievances" within the meaning of the proviso to Section 9 (a)of the Act.As a result of such individual bargaining, dealings ornegotiations, Respondent has made final determinations and taken ac-tion thereon with respect to such matters.Respondent on and aftersaid date has dealt with those of its employees who are members of theUnion only through the Union, and not individually as has been itspolicy since said date with respect to employees who are not membersof the Union.On and after September 3,1943, Respondent has not given the Unionprior notification of any dealings, bargaining or negotiations had be-tOnly Exhibits B and C, which are referred to in the Stipulation,are set forth in fullin our flndiis of fact,infra;the others are referred to whenever necessary or material. 128DECISIONSOF'NATIONAL LABORRELATIONS BOARD '"tween Respondent and employees who are not members of the Union;'permitt'ed the Union to be present at such dealings', bargaining or nego-tiations; permitted the Union to present its views, negotiate, bargain,or deal with Respondent concerning any of the issues raised in saidindividual bargaining; permitted the Union to participate in consider-or on the final determination with respect thereto; nor has it followedthe procedures set up in Articles I and III of the above-mentionedAgreement with respect to any employees who are not members of theUnion.'Respondent stipulates that the only action with respect to the Unionthat it has taken, and represents that it will take, concerning suchindividual bargaining is to'notify the Union-of the changes made asthe result of such bargaining after they had been made, such actionwith respect to the Union being illustrated by the statements of Re-spondent set forth in Exhibit C hereof.XI. Respondent represents that, should any grievance be raised inthe future as to additional matters involved in the employment re-lationship with respect to employees who are not members of -theUnion, it will continue to negotiate, bargain and deal individually withsuch employees on all such matters in the manner set forth in ArticleX, above, without permitting representation, participation or inter-vention, by the Union.XII. Attached hereto and made a part hereof as Exhibit D is a listof adjustments,or action taken since September 3, 1943, as a resultof individual bargaining with employees in the manner described inArticle X, above.2,XIII. There is no oral understanding or agreement which varies'from or adds to this Stipulation and Agreed Statement of Facts.'Upon the entire record in the case, the Board makes the following :°FINDINGS OF FACT,1.THE BUSINESS OF THE RESPONDENTTi.S.Automatic Corporation, an,Ohio corporation, is engaged atits plant in Amherst, Ohio, in the manufacture of various, screw ma-States and for the war' effort.During the year 1943 the respondentpurchased for use in its business raw materials valued in excess of$500,000, more than 50 percent of which was shipped to it from out-side the State of Ohio.During the same period the respondent's3 The schedule lists 21 such adjustments or instances of action taken by the respondent,including 5 increases in rates ofpay, 15 promotionscombined with increases in pay, and 1transfer. U. S. AUTOMATIC CORPORATION.129gross' sales of finished products exceeded $1,000,000, more than 50percent of which was shipped to points outside the State.The re=spondent concedes that it is engaged in commerce, within the meaningof the Act.II.THE ORGANIZATIONS INVOLVEDAmherst Screw Product Workers, Inc., unaffiliated, was a labor or-ganization, and Federal Union No. 23459, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the respondent.ILI.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unit-The parties stipulated, and we find, that all production and main-'tenance workers at the respondent's Amherst, Ohio, plant, excludingclerical workers, foremen, and guards, constitute a unit appropriatefor the purposes of collective bargaining:We find further that suchunit insures to employees of the respondent the full benefit of theirright to self-organization and collective `bargaining and otherwiseeffectuates the policies of the Act.32.Representation by the Union of a majority in the appropriate unitFor a number of years prior to June 24, 1943, Amherst Screw Prod-uctWorkers, Inc., an unaffiliated organization, herein called theASPW, had been recognized by the respondent as the exclusive col-lective bargaining representative of the respondent's employees.Onthat date the American Federation of Labor, herein called the Fed-eration; filed a Petition for Investigation and Certification of Repre-'sentatives with the Regional Director.Thereafter the Federation filedan Amended Petition.On July 8, 1943; the respondent, the Federa-tion, and the ASPW entered into an Agreement for Consent Electionto be conducted among all the employees of the respondent in the unitheretofore found appropriate. ' In the election held on July 20, pur-suant to the agreement, a majority of the employees in the appropriateunit designated the Federation as their exclusive bargaining repre-sentative.' On July 26, 1943, the Regional Director certified that theFederation had been so designated.Thereafter the Federation, ob-tained a ' charter and became known as Federal Union No. 23459(AFL), herein referred to as the Union. The parties stipulated andwe find'that, except for the change of name, the Union is the sameB The respondent stipulated that the unit was appropriate for all purposes of the Act.'601248-45-vol 57-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARD'organization as the Federation, and that the Federation' in Jilly, 'andthe Union at all times thereafter, have represented a majority of theemployees in the unit heretofore found appropriate.We find furtherthat at all times since September 3, 1943, the Union has been the exclu-sive representative of all the employees in said unit for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employent.4 '3.The contractOn September 3, 1943, the respondent and the Union entered into amaintenance-of-membership agreement in which the respondent rec-ognized the Union as the exclusive collective bargaining representa-tive of all its employees in-the appropriate unit.5The contract con=twins provisions covering seniority, vacations, use of bulletin boards,length of the workday and workweek, payment of time and one halffor overtime and for holidays on the basis of the "regular rate of pay,"and allowance of bonuses for the second and third night shift em-ployees.It makes no mention of existing rates of pay, but expresslyleaves that matter open for further negotiation by providing that"Articles regarding hours, wages, and special'rules [are] to be nego-tiated, and, attached to [the] Agreement."Embodied in the contractis a grievance procedure, the pertinent provisions of which are setforth in Articles I and III of the agreement. Therein,,the respond-ent agrees (1) that it will "negotiate with the accredited, representa-tive of the Union who may be chosen by its members for the pur-poses of settling any dispute which may arise during the operationof the Agreement"; (2) that "the Union shall select a Shop Commit-tee and 'a Shop Steward shall'be selected from each. Department for'the purpose of handling grievances and to see that the conditions ofthis Agreement- are not broken by either- the corporation or the mem-bers of the Union"; and (3) that the aggrieved employee shall pre-sent his grievance in the first instance to the department steward forsettlement with the department foreman; that, failing agreement, thesteward shall present it to the shop committee and the manager or hisdesignated representative; that, if still unsettled, the case shall be,referred to the president of the corporation and an accredited repre-sentative of the American Federation.of Labor; and, finally, if nosettlement has been reached after exhausting these 'three steps, thematter shall be arbitrated.4Thereare approximately 520 employees in the appropriate unit.'The unit defined In the contract refers.to all employees rather than all production andmaintenanceemployees,but,lists the same excluded categories of employees as the unitherein found appropriate.It is clear,and we find,that the unitfound herein to be appro-priate and the one specifiedin the contractare,identical. S: AUTOMATIC CORPORATION1314.The refusal to bargainIn accordance with the stipulation of the parties, we find that sinceSeptember 3, 1943,,, the respondent, without prior notification to theUnion, has dealt, .bargained, or negotiated concerning wage raises,promotions, transfers, and upgrading with individual employeeswithin the appropriate unit who were not members of the Union andhas granted raises to, and effected transfers, promotions, and upgrad-ing of, such employees.On October 8, 1943, the Union wrote to therespondent the following letter of protest concerning the aforesaidpractices :'We, the members, of Federal Union #23459 of the AmericanFederation of Labor, not' only request but demand, that all wageadjustments of production workers be handled properly throughour elected representatives (either department Stewards orCommitteemen).-We also demand that no Foreman will bargain with any indi-vidual regarding wages (Union or non-union member) unlesssaid steward of that department is notified and accompanies saidindividual.We also demand that the management send written notices *toall foremen regarding these demands.In being elected the sole collective bargining agent of all em-ployees, we most sincerely believe that our de2nands should begranted.On October 23 the respondent replied by letter, stating its positionwith respect to the Union's demands,-as follows :Inreply to your letter dated October 8th, on the making of wageadjustments, we are of the same opinion as you where members oftheUnion are involved. Interviews on wage adjustments ofUnion members are to include the employee, a representative ofthe Management and a Union Steward or Committeeman.But, we cannot agree that a Union,Steward be included in thediscussion- of wages with a non-member employee. 'In the lattercase, however, the Union will of course be.notified that such an'Wage adjustments resulting either from an employee's requestor from up-grading by the Company will be handled in these,ways, with final decisions on rates made by the Management.This reply is based on existing law, the Contract between theCompany and the Union, sighed September 3rd, and the presentwage schedules approved by the Regional War.Labor Board.It is further stipulated, and we find that, since September 3, 1943,the respondent has not permitted the Union (1) to be present at such 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDdealings, bargaining, or negotiations with non-member employees;(2) to present its views, negotiate, bargain, or deal with the respond-ent concerning any of the issues raised in said individual bargaining;and (3) to participate in the consideration or 'settlement thereof.,,The respondent concedes, in addition, and we find, that it has notfollowed the procedures established in Articles I and III of theaforesaid agreement with respect to any employees within the unitwho were not members of the Union.Moreover, we find that it hasexpressed a fixed intention not to bargain collectively with the Unionin the future. concerning grievances that may arise as to additionalmatters involved in the employment relationship of non-member em-ployees, by stipulating that, should any such grievance arise, it wouldcontinue as heretofore to negotiate and deal with the individual with-out permitting representation, participation, or intervention by theUnion.5.ConclusionsThe respondent contends that both its contract with the Union asthe exclusive representative of all the employees within the appropri-ate unit and the Act permit it to bargain on matters covering allphases of the employment relationship with employees within theunit who are not members of the Union, for the reason that such in-dividual bargaining constitutes "presentation of grievances" withinthe meaning of Section 9 (a) of the Act.'The issue thus presentediswhether the respondent has committed an unfair labor practicewithin the meaning of the Act (1) by refusing'to negotiate with theexclusive bargaining agency concerning the disposition of grievancesindividually presented by non-member employees, in disregard of anexisting grievance procedure providing for such negotiation,and (2)by bargaining instead with these individual employees.We must resolve this issue against the respondent.The statedpolicy of the Act is to eliminate and. mitigate the obstructions to inter-state commerce by encouraging the practice and procedure of collectivebargaining.To this end the Act protects employeesin the exerciseof their right to self-organization and tobargaincollectively througha representative of their own choosing and imposes upon the employerthe affirmative duty to bargain collectively with such representative.It is established also that,in its relationshipwith the ASPW,the respondent had, priorto June 24. 1943, bargained with it as the exclusivebargaining representative of all em-ployees regardlessof whether they weremembers of that organization.7Section 9 (a) reads as follows :Representatives designated or selected for the purposes of collective bargaining bythe majority of the employeesin a unit appropriate for such purposes,shall be theexclusiverepresentatives of all the employees in such unit for the purposes of col-lective bargainingin respect to pay, wages,hours of employment, or other conditionsof employment : Provided, That any individualemployee or a group of employeesshall have the right at any time to present grievances to their.employer. U. S. AUTOMATIC CORPORATION133.Thus, once a bargaining representative has been designated by a ma-jority of the employees in an appropriate unit, the obligation of theemployer to deal with such representative concerning terms and condi-tions of employment of all those within the unit becomes exclusiveand carries with it a correlative duty not to treat with others.Todisregard the agent selected by the majority as the bargaining repre-sentative of the whole unit and negotiate with certain employees indi-vidually, interferes with the rights of the majority of the employeesto .bargain through its representative, violates theessentialprinciplesof collective bargaining, and subverts the process established by theAct.These are well established principles which recently have beenreemphasized by the United States Supreme Court.'The existence of a collective bargaining agreement with the exclusiverepresentative, as is the situation in the ease before us, does not renderthese principles inoperative.It is the employer's obligation,as a con-tinuing part of the bargaining process, to negotiate with the bargain-ing representative with respect to the application, interpretation, ad-ministration, or modification of the collectiveagreementsJ n fact,absent any provision in the contract leaving certainareas open toindividual bargaining, the only thing left to individualagreementis the act of hiring.-No such areas are left open in the agreementbefore us.On the contrary, the agreement specifically provides fora continuation of the collective bargaining process on all disputes aris-ing out of the employment relationship including individualgrievances."In the instant case we are confronted with the respondent's refusalto deal with the Union concerning grievances as to wages, transfers,promotions, upgrading, or any other matter involved in the employ-ment relationship of individual employees within the appropriate unitwho are not members of the Union. Such grievances are normal andAJ. I. Case v. N.L. R. B.,321 U.S. 332;MedoPhoto SupplyCorporationv.N. L. R. B.,321 U. S. 678."N. L. R. B. v. Sands Mfg. Co.,306 U. S. 322, 342;RapidRollerCo.v.N.L. R. B.,126F. (2d) 452, 459 (C. C. A. 7), cert. den. 317 U. S. 650;N. L. R. B. v.Newark MorningLedgerCo., 120 F. (2d) 266, 267 (C. C. A. 3), cert. den. 314 U. S. 693.10J. I. Case v. N. L. R. B.,321 U. S. 332.Matter ofHughes Tool Company,56 N. L. R. B.,981.11The preamblestates :"Recognizing that itis not possible in Agreements of this nature,to cover every contingency that may arise, the Unionhereby agreesthat duringnegotia-tions for the settlementof any differencesthat may arise,there shall be no cessation ofwork by theemployees.The Employer agrees that there shallbe no lock-out of employeesduringsuch negotiations."Article I provides that the respondent"agrees to, negotiate with the accredited repre-sentativeof the Union . . .for the purpose of settling any dispute which may ariseduring theoperationof this Agreement."Article III sets out a grievanceprocedure which provides for direct participation by aunion representativebeginningwith the first stage.Article VIII states: "Articlesregarding hours, wages,and special rules to be negotiated,and attachedto Agreement."- 134DECISIONS OF ^ NATIONAL; LABOR RELATIONS BOARDproper subjects-of collective bargaining.12The respondent itself hasrecognized this fact by bargaining with the Union concerning agrievance procedure, by including a provision covering the subject inits collective contract with the' Union, and by conceding its obligationto follow -this provision and to deal with a union representative con-cerning grievances of employees who are members of the Union.Mat-ters pertaining to the administration, interpretation, or modificationof the collective agreement normally arise as grievances.Negotiationson such matters, as on all grievances, are typically conducted throughthe grievance procedure established in the collective agreement, pur-suant to negotiations with the 'exclusive bargaining representative."This grievance procedure applies to all the employees in the appro-priate unit and all are entitled to its benefits, which may not be waivedeven,by agreement between the individual employee and the respond-ent.14The employees therefore have a right, and the respondent isobligated, to negotiate concerning grievances through a representativeof the Union as provided, in the collective agreement.As. against thisright and obligation, the proviso to Section 9 (a) of the Act extendsto individuals or groups of employees "the right at any time to presentgrievances to their employers."To hold, as the respondent contends,that this proviso permits the respondent to bargain concerning griev-ances directly with the individual employees within the appropriateunit who are not members of the Union, would not only be inconsistentwith the exclusive bargaining contract, but would run counter to thevery practice and philosophy of collective bargaining as established inthe Act and interpreted by the courts.15--12 SeeMatter of Cities Service Oil Company,25 N. L. R. B. 36, 44, enf'd in part, N. L.R B. V. Cities Service Oil Co,122 F. (2d) 149 (C C. A. 2), wherein we held that "sincegrievances conceiii conditions of, work within the meaning of-Section 9 (a) of the Act, theyare proper subjects for collective bargaining "See also N.L. R B. v. Bachelder;120 F(2d) 574, 577-578 (C. C A7) ; Matter of Mooresville Cotton Mills,2 N. L R. B. 952, 955,'enf'd as mod.,Moorsville Cotton Mills v N L R B,110 F (2d) 179 (C C A 4) ;Mat-ter of Wallace Mfg. -Co, 2 N95 F (2d) 818 (C. C. A4) ; Matter of The New York Times Company,26 N. L. R. B.1094, 1105; andMatter of Corn Products Refining Company,22 N. L R.. B. 824, 831.11 See e. g, Clinton S. Golden and Harold I. Ruttenburg,The Dynamics of IndustrialDemocracy, p43; Watkins and Dodd,The Management of Labor Relations,1938 (1st Ed ),1p 709; The Twentieth Century Fund,How Collective Bargaining Works,pp. 51, 244, 314,360, 362. 418, 566, 596, 644, 652, 736, 801, 858-14 SeeJ I Case-Compaiiy, supra.15As the Supreme Court stated in JI. Case Company,321 U S. 332...advantages to individualsmay prove as disruptive, of industrial peace asdisadvantages.They are a fruitful way of interfering with organization and choiceof representatives ; increased compensation, if individually deserved, is often earnedat the cost of breaking down some other standard thought to be for the welfare ofthe group, and always creates the suspicion of being paid at the long-range expenseSuch, discriminations not infrequently amount to unfairlabor practices ' The workman is free, if he values his on bargaining position morethan that of the group, to vote against representation; but the majorityrules, andif it collectivizes the employment bargain, individual advantages or favors will gen-erally in practice go in as a contribution to the collective result.See alsoThe Order of Railroad Telegraphers v. Railway Express Agency, Incorporated,321 U. S. 342 U. S. AUTOMATIC CORPORATION135In our opinion the only interpretation consonant with the Act,its legislative history,1e and judicial decisions, is to give the pro-viso its literal meaning by permitting individuals or groups ofemployees"to presentgrievances to their employer" by appearingin behalf of themselves at every stage of the grievance procedureset up in the collective agreement, regardless of whetherit so speci-fies, but entitling the exclusive representative to be present andnegotiate at each such stage concerning its views as to the subject of thegrievance.The extension by employers to individuals or groups ofemployees of greater rights than these, would undermine the kindof collective bargaining which the Act seeks to encourage.-In refusing to deal with the Union concerning grievances cover-ing the employment relationship of individual employees and indealing, instead, directly with the individual employees, the re-spondent has refused to bargain exclusively with the Union andhas interfered with the employees' rights to self-organization and tobargain collectively through representatives of their own choosing.Moreover, by taking the position that it will deal with the Union inrespect to grievances only of member employees, the respondent hasfailed and refused to accord the Union the exclusive recognition towhich it is entitled under the Act and has therebyalsorefused tobargain with it as the exclusive representative of all the employeesin the unit.Finally, by establishing a different grievance proce-dure for employees in the unit who are not members of the Union,the respondent has unilaterally modified the collectiveagreement.The respondent recognizes the binding effect of the agreement byconceding its obligation to deal with the Union in respect to griev-ances of member employees in accordance with the procedure em-bodied in the agreement.However, this grievanceprocedure isbinding upon the employer and all the employees within the appro-priate unit.The agreement itself, contemplates negotiations withtheUnion on "any contingency" or "dispute which mayarise." 17The Union therefore had a right to be consulted and to bargainabout any proposed changes in thegrievanceprocedure'"Conse-quently, the respondents' conduct in changing the grievance proce-dure established in the collectiveagreement,without consulting andnegotiating with the Union, also constitutesa refusalto deal exclu-sively with the duly chosen representative.16 See 74th Cong.,1st Seas.,H. Rep. No. 1147,p. 20 ; 74th Cong.,1st Sess., on H. R. 6288,p. 211; 74thCong.,1st Bess., S.Rep. No. 573,p. 13; 74th Cong., 1st Sess., on S. 1958,pt. 3, p. 321.17See footnote 11,supra.SeeThe Order of Railroad Telegraphers v. Railway Express Agency Incorporated,321U. S. 342;ConsolidatedAircraftCorporationv.N. L. R. B.,141 F. (2d) 785(C.C.A.9) ; Matter ofGeorge E. Carroll,an individual d/b/a Carroll's Transfer Companyet al..56 N. L.R. B. 935. 136DECISIONS OF NATIONAL LABOR. RELATIONS BOARDWe find that, by refusing,to bargain with the Union concerninggrievances covering the employment relationship of employees inthe appropriate unit' who are not members of the Union, by bar-gaining -with individual non-member employees on such grievances,by refusing to recognize .the Union as the 'exclusive representativeof all the employees within the apropriate unit for the purposes ofcollective bargaining on such grievances, and by changing thegrievance procedure established in the collective agreement, withoutconsultation or negotiation with the Union, the respondent hasrefused and is refusing to bargain collectively with the Union asthe exclusive representative of its employees in an appropriate unit,and has interfered with, restrained, and coerced its employees' inthe exercise of the rights guaranteed in Section 7 of the Act.iIV.THE EFFECT OF THE UNFAIR LABOR PRACTICER, UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, above] occurring in 'connection with the operations of therespondent as described in Section I, above, havea close,intimate,and substantial relation to trade, traffic, and commerce' among the'several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease, and desist therefrom andto take certain affirmative action which we find will effectuate thepolicies of the Act.Since,we have found that the respondent has failed to bargaincollectively with the Union, we shall order it, upon request, to bargaincollectivelyemployees within the appropriate unit.Since we have found alsothat the respondent has bargained individually with employees whowere 'not members of the.Union as a, means of thwarting the rightsof its employees under, the' Act, and since we consider such bargainingto constitute an obstacle to the full exercise of the right to collectivebargaining, we find it necessary in, order. to. effectuate the policies ofthe Act, to require the respondent to notify its foremen and eachemployee with whom it has bargained. individually since September3, '1943,, that the respondent will 'not thereafter bargain with anyof its employees, with respect to any matter involving the employ-ment relationship so long as the Union or 'any other,agency shall bethe 'exclusive bargaining representative- of its, employees. U. S. ' AUTOMATIC CORPORATION137Upon the basis of the above findings of fact, and. upon- the entirerecord in the case, the Board makes the following :_I4CONCLUSIONS OF LAW1.Amherst Screw Product Workers, Inc., unaffiliated, was a labor,organization, and Federal Union No. 23459, affiliated with the Ameri-can Federation of Labor, is a labor organization, within the meaningof Section 2 (5) of the. Act.2.All production and maintenance workers at the respondent'sAmherst, Ohio, plant, excluding clerical workers, foremen, andguards, constitute a unit appropriate for the purposes of, collectivebargaining, within the meaning of Section 9 (b) of the Act.3.Federal Union No. 23459, affiliated with the American'Federa-tion of Labor, was on September 3, 1943, and at all times thereafterhas been the exclusive representative of all the employees in such unitfor the purposes of collective bargaining, within the , meaning ofSection 9 (a) of the Act.4.By refusing to bargain collectively' with Federal Union No.23459, affiliated with the American Federation of Labor, as the ex-clusive representative of its employees in the appropriate unit, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and'coercing its employee's inthe exercise of the rights guaranteed in Section 7 of the Act,-therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1). of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusions' oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, U. S. Automatic Corporation, Amherst, Ohio, and its' offi-cers, agents, successors, and assigns, shall:1.Cease and desist, from :(a)Refusing to bargain collectively with Federal Union No. 23459,affiliated with the American Federation of Labor, as the exclusive-representative of all production and maintenance workers at therespondent's Amherst; Ohio, plant, excluding clerical workers, fore-men, and guards; 138DECISIONS-OF NATIONAL LABOR RELATIONS BOARD(b)Engaging in any like or -related acts or conduct interferingwith, restraining, or coercing its,employees in the exercise of the rightto self-organization, to form labor organizations, to join or assist'Federal Union No.'23459, affiliated 'with the 'American Federation ofLabor, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities, for the purpose of collective bargaining or other mutual aidor, protection,-as'b aranteed in Section 7 of the'Act. ` .2.Take the following affirmative action which the *Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Federal Union ' No.23459, affiliated with the American Federation of Labor, as, the ex-elusive representative of all production and maintenance workers atthe respondent's Amherst, Ohio, plant, excluding clerical workers,foremen, and guards, in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment;(b)Give separate written notice to its foremen and to each of itsemployees -with whom it has'bargained individually since September3, 1943, stating that it will not thereafter bargain with any of itsemployees with respect to any matter involving the employment re-lationship so long as the Union or any other agency shall be theexclusive bargaining representative of its employees.(c)Post immediately in conspicuous places throughout its plant inAmherst, Ohio, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stating :(1) that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraph 1 (a) and (b) of thisOrder; and (2) that the respondent will- take the affirmative actionset'forth iii paragraph 2 (a) and (b) of this Order;(d)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to. comply herewith.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.'